In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-18-00014-CR
                            ____________________

                        TROY LEE TAYLOR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 260th District Court
                           Orange County, Texas
                         Trial Cause No. D170363-R


                          MEMORANDUM OPINION

      Troy Lee Taylor was charged by indictment for the offense of burglary of a

building. See Tex. Penal Code Ann. § 30.02 (West Supp. 2017).1 Taylor entered an

open plea of guilty, and the trial court assessed punishment at twenty months in state

jail and a fine of $1000. Taylor timely filed a notice of appeal. We affirm.




      1
        We cite to the current version of the statute as subsequent amendments do
not affect our disposition.
                                         1
      Taylor’s appointed counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is without merit and that there are

no arguable grounds for reversal. See Anders v. California, 386 U.S. 738 (1967);

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension of

time for Taylor to file a pro se brief, and Taylor filed a pro se letter. Taylor’s pro se

letter lodges four complaints, including that the trial court judge had a conflict of

interest and should not have presided over Taylor’s case, that the record does not

show his indictment stamped as received and filed with the trial court, that the trial

court did not permit him to change attorneys or his plea a week before sentencing,

and that his case history is incomplete.

      Taylor’s pro se letter includes no citations to authority or to the record. We

conclude that it does not meet the requirements for an appellate brief. See Tex. R.

App. P. 38.1(i). When an appellate issue is unsupported by argument or lacks citation

to the record or legal authority, nothing is presented for review. See Wolfe v. State,

509 S.W.3d 325, 342-43 (Tex. Crim. App. 2017); Tong v. State, 25 S.W.3d 707, 710

(Tex. Crim. App. 2000). Accordingly, an appellant may forfeit error through his

failure to brief adequately. See Leza v. State, 351 S.W.3d 344, 358 (Tex. Crim. App.

2011) (declining to reach the merits of appellant’s issues due to inadequate briefing);

Ochoa v. State, 355 S.W.3d 48, 56 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d)

                                           2
(“An appellant waives an issue on appeal if he fails to adequately brief that issue by

presenting supporting arguments and authorities.”) (citing Tex. R. App. P. 38.1(i);

Cardenas v. State, 30 S.W.3d 384, 393 (Tex. Crim. App. 2002)). The appellate

record also does not reflect that Taylor preserved error on any of the challenges

raised in his pro se letter. See Tex. R. App. P. 33.1.

      The Court of Criminal Appeals has held that we need not address the merits

of issues raised in Anders briefs or pro se responses. Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Rather, an appellate court may determine

either: (1) “that the appeal is wholly frivolous and issue an opinion explaining that

it has reviewed the record and finds no reversible error”; or (2) “that arguable

grounds for appeal exist and remand the cause to the trial court so that new counsel

may be appointed to brief the issues.” Id. We have independently examined and

conducted a full examination of all the proceedings, and we have determined that

this appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988) (citing

Anders, 386 U.S. at 744). We have reviewed the entire record, counsel’s brief, and

Appellant’s pro se letter, and we have found nothing that would arguably support an

appeal. See Bledsoe, 178 S.W.3d at 827-28 (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

                                           3
requirements of Texas Rule of Appellate Procedure 47.1.”). Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeal. Compare

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

      We affirm the trial court’s judgment.2

      AFFIRMED.


                                                  _________________________
                                                     LEANNE JOHNSON
                                                           Justice


Submitted on June 20, 2018
Opinion Delivered June 27, 2018
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      2
         Taylor may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         4